DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 10/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,817,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim 1 is amended and claim 4 is canceled in response to the last office action. Claims 1, 2, and 4-17 are pending. Li et al, Kim et al, Takata et al, Einloth et al, and Balakrishnan et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al [US 2018/0329632 A1] in view of Kim et al [US 2014/0140397 A1].
	As to claim 1, Li et al teach a storage device [e.g., storage module 550 in fig. 5] configured to communicate with a host [e.g., “Front-end interface 302 connects device 300 with one or more other devices (e.g., the CPU of a host system that device 300 is a part of, an external system, etc.) and facilitates communication between device 300 and the other devices” in paragraph 0024], the storage device comprising:
a reconfigurable logic circuit [e.g., FPGA 507 in fig. 5] configured to be changed from a first accelerator [e.g., “Controller engines 304 are configured to manage the functions of the local elements by performing various controller functions such as read/write/reset, memory management, garbage collection, etc. The controller engines in this example are implemented using FPGAs, and instances of the controller engines are configured to operate independently” in paragraph 0025] implemented for a first application to a second accelerator [e.g., “Another portion of the configurable resource (the hashed parts 320 and 322) is configured to perform one or more data processing tasks comprising one or more data processing operations. Specifically, data processing task implementation (e.g., synthesized FPGA logic and/or firmware code) is loaded from a storage location and used to reprogram the FPGA and/or firmware to implement the data processing tasks” in paragraph 0028] implemented for a second application during an operation of the storage device [e.g., “In a dedicated mode, a configurable multi-function device is configured to fully utilize the certain resources such as logic cells, memory, etc. to perform specialized data handling functions such as data storage, network processing, etc. When data is to be processed, the configurable multi-function device switches to a shared mode where the resources are shared between the specialized data handling functions and data processing functions such as data analytics” in paragraph 0021];
a control logic circuit configured to receive, from the host, a host command including information about a function required by the host according to the second application, and to dynamically reconfigure the reconfigurable logic circuit for the reconfigurable logic circuit to perform the function according to the received host command [e.g., “At 704, a reconfiguration request is received.  In various embodiments, the reconfiguration request can be made manually by a user, or automatically by the host or other device in response to a change in resource requirements (e.g., when data processing applications are launched).  In response to the reconfiguration request, the device switches to a second mode (the shared mode)” in paragraph 0042; “For example, certain FPGA cells and/or DRAM configured to perform controller operations in the first mode are reconfigured to perform one or more data processing tasks in the second mode” in paragraph 0043]; 
a data sync up logic configured to sync up data for a calculation operation of the reconfigurable logic circuit [e.g., “A high volume of data is transferred from clusters 102-108 to heterogeneous computing cluster 110 via network fabric 112 for the heterogeneous computing cluster to perform data processing functions such as data analytics. The processing results are transferred back to clusters 102-108 as needed” in paragraph 0020; “Preferably, a configurable multi-function device performs data handling and/or data processing functions on its local data, thus avoiding having to move large volumes of data between clusters” in paragraph 0021; “Upon receiving the notification, the application layer can send a request to initiate data processing on locally stored data using the reconfigured FPGA” in paragraph 0059]; and
non-volatile memory [e.g., NAND flash 554 in fig. 5] connected to the control logic circuit,
wherein the first accelerator [e.g., Controller engines 304 in fig. 3A; ARM Core 406, 408, 410, 412 in fig. 4A] is different from the second accelerator [e.g., Controller engine 314, hashed part 320 in fig. 3B; ARM Core 408, 412 in fig. 4B], and the first application [e.g., “data handling function such as data storage, network processing” in paragraph 0021] is different from the second application [e.g., “data processing function such as data analytics” in paragraph 0021], and the first application and the second applications are to be executed in the host [e.g., ‘each cluster 202, 204 executing the data handling function and the data processing function through the configurable multi-function devices 212, 214’ in fig. 2, paragraph 0021], and
wherein the data sync up logic is further sync up data used in the first accelerator with the data that is to be used in the second accelerator [e.g., “A high volume of data is transferred from clusters 102-108 to heterogeneous computing cluster 110 via network fabric 112 for the heterogeneous computing cluster to perform data processing functions such as data analytics. The processing results are transferred back to clusters 102-108 as needed” in paragraph 0020; “Preferably, a configurable multi-function device performs data handling and/or data processing functions on its local data, thus avoiding having to move large volumes of data between clusters” in paragraph 0021; “Upon receiving the notification, the application layer can send a request to initiate data processing on locally stored data using the reconfigured FPGA” in paragraph 0059].
Though Li et al teach a result of the calculation of the reconfigurable logic circuit [e.g., “For example, the front-end interface can receive a request from a host, send the request to the controller, receive results from the controller, and send the results to the host” in paragraph 0024], Li et al do not explicitly teach, however Kim et al teach a buffer configured to buffer the result of the calculation of the reconfigurable logic circuit [e.g., “As discussed below, the second nonvolatile memory 140 may store data that is generated during operation of the logic device 100 or the system 200” in paragraph 0095].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kim et al’s teaching above including the buffer for the result of the calculation of the reconfigurable logic in order to increase flexibility and/or convevience for the data operations of Li et al.
As to claim 2, the combination of Li et al and Kim et al teaches wherein the buffer is further configured to be dedicated to the reconfigurable logic circuit [e.g., SECOND NONVOLATILE MEMORY 140 in fig. 2, “The second nonvolatile memory 140 transmits and receives data to and from the logic block 110 through a data R. buffer 145” in paragraph 0120 of Kim et al].
As to claim 4, the combination teaches wherein the first accelerator is configured to perform a convolutional neural network (CNN) for voice or image recognition [e.g., “As another example, a task to perform image or speech recognition can be divided into convolution operations of a stream of data with an FIR filter” in paragraph 0046 of Li et al].
As to claim 5, the combination teaches wherein the second accelerator is configured to perform transcoding for multimedia reproduction [e.g., “For example, if the logic device 100 is defined or configured to perform a function corresponding to an MPEG-4 format conversion filter, then the plurality of operation modes may include various video format conversion modes.  As another example, if the logic device 100 is defined to perform a function corresponding to an H.264 video codec, then the plurality of operation modes may include various calculations according to a prediction mode of intra prediction” in paragraph 0062 of Kim et al].
As to claim 7, the combination teaches wherein the control logic circuit comprises a configuration controller configured to dynamically reconfigure the reconfigurable logic circuit, by programming, in the reconfigurable logic circuit, a design file for implementing the function into the reconfigurable logic circuit [e.g., “Thus, after the FPGA is deemed as being reconfigured successfully at 818, appropriate firmware code is downloaded and developed (e.g., loaded) on configurable processors, and executed in connection with the data processing functions” in paragraph 0060 of Li et al].
As to claim 8, the combination teaches wherein the first accelerator is configured to perform a convolutional neural network (CNN) for voice or image recognition [e.g., “The implementation of the data processing tasks can be stored at any appropriate location, such as on a separate drive on the network, on a local flash storage element, etc. In this example, the application layer provides the device with an address for locating the implementation to download (e.g., as an IP address, a URL, a file directory path, etc.).  The implementation is downloaded into a local storage location (e.g., NOR flash 503 of FIG. 5), ready to be loaded onto the configurable resource such as the FPGA” in paragraph 0047 of Li et al].
As to claim 9, the combination teaches wherein the host command further includes the design file [e.g., “In this example, the application layer provides the device with an address for locating the implementation to download (e.g., as an IP address, a URL, a file directory path, etc.).  The implementation is downloaded into a local storage location (e.g., NOR flash 503 of FIG. 5), ready to be loaded onto the configurable resource such as the FPGA” in paragraph 0047 of Li et al].
As to claim 11, the combination teaches wherein the reconfigurable logic circuit is further configured to determine whether the design file corresponding to the function required by the host has been stored in the storage device, by referring to a mapping table [e.g., “In this example, the application layer provides the device with an address for locating the implementation to download (e.g., as an IP address, a URL, a file directory path, etc.).  The implementation is downloaded into a local storage location (e.g., NOR flash 503 of FIG. 5), ready to be loaded onto the configurable resource such as the FPGA” in paragraph 0047, Mapping table 606 in fig. 6A of Li et al].
As to claim 12, the combination teaches volatile memory, wherein the volatile memory is configured to store the design file, and wherein the configuration controller is further configured to receive the design file from the volatile memory as a received design file and program the received design file into the reconfigurable logic circuit [e.g., “Storing the merged image into NOR flash gives more protection against the situation where the image stored in SRAM (which is the merged image used by the FPGA) becomes corrupt.  Should the image stored in the SRAM become corrupt, the FPGA's parity check process will find errors, and the copy stored in the NOR flash can be loaded into the SRAM to replace the corrupted copy” in paragraph 0053 of Li et al].
As to claim 13, the combination teaches wherein the non-volatile memory is further configured to store the design file, and wherein the configuration controller is further configured to receive the design file from the non-volatile memory as a received design file and program the received design file into the reconfigurable logic circuit [e.g., “In this example, the application layer provides the device with an address for locating the implementation to download (e.g., as an IP address, a URL, a file directory path, etc.).  The implementation is downloaded into a local storage location (e.g., NOR flash 503 of FIG. 5), ready to be loaded onto the configurable resource such as the FPGA” in paragraph 0047 of Li et al; FIRST NONVOLATILE MEMORY 120 in fig. 2 of Kim et al].
As to claim 14, the combination teaches wherein when the design file is currently programmed in the reconfigurable logic circuit, the control logic circuit is further configured to transmit, to the host, a response message indicating that the function required by the host has been implemented into the reconfigurable logic circuit [e.g., “At 824, a notification is sent to the application layer that made the request for the reconfiguration, indicating that data processing capacity has become available” in paragraph 0059 of Li et al].
As to claim 17, the combination teaches wherein the reconfigurable logic circuit includes a field programmable gate array (FPGA) [e.g., “In this example, the application layer provides the device with an address for locating the implementation to download (e.g., as an IP address, a URL, a file directory path, etc.).  The implementation is downloaded into a local storage location (e.g., NOR flash 503 of FIG. 5), ready to be loaded onto the configurable resource such as the FPGA” in paragraph 0047 of Li et al].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al and Kim et al as applied to claim 1 above, and further in view of Takata et al [US 2001/0003714 A1].
	As to claim 6, though the combination of Li et al and Kim et al teach the security function [e.g., “In dedicated mode, a network controller implemented using configurable resources such as on-board FPGA and/or DRAM will control the network processors to perform networking functions such as routing, security, etc.” in paragraph 0035 of Li et al], the combination does not teach, however Takata et al teach wherein the storage device includes a key-value storage device [e.g., “In a game program supply system of an eighth invention, the game cassette further comprises a security circuit provided between the flash memory and the first interface, and the security circuit is so formed as to store a previously determined key value specific to the game program data supplied from the game program data rewrite machine in advance of supply of the game program data to be rewritten in case of rewriting the data of the flash memory by the game program data rewrite machine, for performing a prescribed operation on the game program data thereafter supplied and authorizing writing of the game program data into the flash memory only when the value of the operation coincides with the key value” in paragraph 0013].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Takata et al’s teaching above including a key-value storage device in order to increase feasibility and/or security for the storage device of the combination.
Claim 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al and Kim et al as applied to claim 9 above, and further in view of Einloth et al [US 2008/0051075 A1]
As to claim 10, though the combination of Li et al and Kim et al teaches the design file is somehow stored in the storage device [e.g., “The overlay configuration type refers to a case in which configurable data is stored in the first nonvolatile memory 120, and if necessary, the configuration block 114 reads the configurable data stored in the first nonvolatile memory 120, writes the read configurable data to a nonvolatile storage device, and configures the function block 112 using or based on the written configurable data” in paragraph 0068 of Kim et al], the combination does not teach, however Einloth et al teach wherein when the design file has not been stored in the storage device, the control logic circuit is further configured to transmit, to the host, a response message requesting the host to transmit the design file [e.g., “As shown in block 304, if it is not the first time that the application is run on the processor, the application profiler 206 may obtain previous reconfiguration logic information to again, enhance the operation of the device.  This previous reconfiguration logic information may be stored in memory 204.  Alternatively, the application profiler 206 may send a request to download a previously sent reconfiguration reconfigurable information 122 and corresponding application patch 124 from the remote server 104” in paragraph 0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Einloth et al’s teaching above including storing and/or maintaining the design file in the storage device in order to increase feasibility and/or conveniency for accessing the design file of the combination.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al and Kim et al as applied to claim 1 above, and further in view of Raorane et al [US 2019/0206839 A1].
	As to claim 15, the combination of Li et al and Kim et al does not explicitly teach, however Raorane et al teach wherein a first chip including the control logic circuit and a second chip including the reconfigurable logic circuit are mounted on a single board or a single chip [e.g., “The electronic components 120, 121 may be, include, or be a part of a processor (e.g., a CPU, a GPU, etc.), a memory device (e.g., SRAM, DRAM, flash memory, EEPROM, etc.), an application specific integrated circuit (ASIC), a platform controller hub (PCH), a field programmable gate array (FPGA), a modem, a system on a chip (SOC), a system in a package (SIP), or a package on a package (POP) in some embodiments.  Although two electronic components 120, 121 are depicted in FIGS. 1A and 1B, any suitable number of electronic components can be included, such as only a single electronic component or more than two electronic components” in paragraph 0034; fig. 1A].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Raorane et al’s teaching above in order to increase efficiency in packaging for the storage device of the combination.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al and Kim et al as applied to claim 1 above, and further in view of Balakrishnan et al [US 2019/0206839 A1].
	As to claim 16, the combination of Li et al and Kim et al does not explicitly teach, however Balakrishnan et al teach wherein a first chip including the control logic circuit and a second chip including the reconfigurable logic circuit are implemented as a package-on-package (POP) [e.g., “The electronic components may be, include, or be a part of a processor (e.g., a CPU, a GPU, etc.), a computer memory device (e.g., ROM, SRAM, DRAM, flash memory, EEPROM, etc.), an application specific integrated circuit (ASIC), a platform controller hub (PCH), a field programmable gate array (FPGA), a modem, a system on a chip (SOC), a system in a package (SIP), or a package on a package (POP) in some embodiments.  An electronic component can be any passive electronic device or component, such as a capacitor, resistor, etc. It should be recognized that any suitable number of electronic components can be included.  In a particular embodiment, the electronic component 120 comprises one or more processors (e.g., in a SOC), and the electronic device 121 comprises one or more computer memory components” in paragraph 0032; fig. 1A].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Balakrishnan et al’s teaching above in order to increase efficiency in packaging for the storage device of the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ichiba [US 2019/0026247 A1] teach FPGA implementing a first accelerator and a second accelerator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        5/11/2022